[Cite as In re Hill, 2011-Ohio-4030.]

                                                Court of Claims of Ohio
                                                    Victims of Crime Division
                                                                            The Ohio Judicial Center
                                                                  65 South Front Street, Fourth Floor
                                                                               Columbus, OH 43215
                                                                       614.387.9860 or 1.800.824.8263
                                                                                  www.cco.state.oh.us



IN RE: JOHN O. HILL


JOHN O. HILL

            Applicant


 Case No. V2011-60361

Commissioners:
E. Joel Wesp, Presiding
Karl C. Kerschner
Necol Russell-Washington

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On April 29, 1996, applicant, John Hill, filed a reparations application. On
April 9, 1997, a single commissioner issued a decision finding the applicant met the
necessary jurisdictional requirements to qualify as a victim of criminally injurious
conduct. However, all allowable expense sustained by the applicant as the result of the
criminal conduct was fully reimbursed by collateral sources. The applicant also failed to
prove, by a preponderance of the evidence, that he incurred work loss.
          {¶2}On December 1, 1998, the applicant filed a supplemental compensation
reparations application. On July 14, 1999, a single commissioner rendered a decision
denying the applicant's claim due to collateral sources fully reimbursing the applicant's
allowable expense and the applicant's failure to prove, by a preponderance of the
evidence, that he incurred work loss.
          {¶3}On April 23, 2009, the applicant filed a supplemental compensation
application seeking reimbursement for additional expenses incurred as the result of the
March 15, 1996 victimization. On August 14, 2009, the Attorney General issued a
finding of fact and decision denying the applicant's claim pursuant to R.C. 2743.68,
failure to timely file the supplemental application within five years of the date the last
Case No. V2011-60361                       - 2 -                                   ORDER


decision was rendered, July 14, 1999. On March 21, 2011, the applicant submitted a
request for reconsideration. On April 15, 2011, the applicant filed a notice of appeal
from the Attorney General's decision of August 14, 2009. Hence, a hearing was held
before this panel of commissioners on July 6, 2011 at 10:40 A.M.
        {¶4}The first issue raised by this case is whether this panel has jurisdiction to
hear this claim when the applicant submitted his request for reconsideration 574 days
after the Attorney General issued its initial decision on the applicant's supplemental
application. The second issue is whether this panel has the authority to hear an appeal
where the Attorney General has not rendered a Final Decision.
        {¶5}R.C. 2743.61(A) in pertinent part states:
        "If a claimant does not file a request for reconsideration of a decision of the
        attorney general to make an award or to deny a claim or of the amount of an
        award within thirty days after the decision is rendered, the award, the denial of
        the claim, or the amount of the award is final unless the attorney general in the
        interest of justice allows the reconsideration after the expiration of that period of
        time."
        {¶6}Based upon R.C. 2743.61(A), the Final Decision of the Attorney General
was rendered on August 14, 2009.
        {¶7}Only the panel of commissioners and the judge of the court of claims can
render final judgments. The Attorney General merely renders final appealable decisions.
The Attorney General's function is purely administrative in nature with respect to making
an initial determination. The Attorney General's scope of authority is limited since the
Attorney General is unable to afford applicants any hearing rights as due process
requires. In re Parkins, V2002-51168tc (1-16-03).
Case No. V2011-60361                       - 3 -                                     ORDER


        {¶8}R.C. 2743.61(D) states:
        "Notices of an appeal concerning an award of reparations shall be filed within
        thirty days after the date on which the award or the denial of a claim is made by
        a final decision of the attorney general. If a notice of appeal is not filed within
        the thirty-day period, the award or denial of the claim is final unless a court of
        claims panel of commissioners in the interests of justice allows the appeal."
        {¶9}Based upon the applicant's pro se status, the long term seriousness of the
injuries the applicant sustained, and the fact that the Attorney General raised no issue
concerning the untimeliness of the appeal at the hearing, we find the interests of justice
allow for a hearing on the merits of the applicant's claim.
        {¶10}Assistant Attorney General Melissa Montgomery appeared on behalf of
the state of Ohio. The applicant did not attend the hearing.
        {¶11}The Attorney General made a brief statement for the panel's
consideration. The Attorney General outlined the facts of this case: the last decision
was rendered by a single commissioner on July 14, 1999, and the applicant filed the
supplemental compensation application on April 23, 2009 which was more than five
years after the decision was rendered. Pursuant to R.C. 2743.68 the Attorney General's
decision should be affirmed. Whereupon, the hearing was concluded.
        {¶12}R.C. 2743.68 states:
        "A claimant may file a supplemental reparations application in a claim if the
        attorney general, a court of claims panel of commissioners, or judge of the
        court of claims, within five years prior to the filing of the supplemental
        application, has made any of the following determinations:
        "(A) That an award, supplemental award, or installment award be granted;
Case No. V2011-60361                      - 4 -                                  ORDER


        "(B) That an award, supplemental award, or installment award be conditioned
        or denied because of actual or potential recovery from a collateral source;
        "(C) That an award, supplemental award, or installment award be denied
        because the claimant had not incurred any economic loss at that time."
        {¶13}From review of the case file and upon full and careful consideration given
to the statement of the Attorney General, we find the applicant's claim should be denied
pursuant to R.C. 2743.68. The applicant has presented no evidence to excuse or
mitigate the late filing of the supplemental compensation application. Accordingly, the
August 14, 2009 decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {¶14}1) The interests of justice require that a hearing be conducted on the
merits of this case although the appeal was filed beyond the thirty-day appeal period;
        {¶15}2) The August 14, 2009 decision of the Attorney General is AFFIRMED;
        {¶16}3) This claim is DENIED and judgment is rendered in favor of the state of
Ohio;
Case No. V2011-60361                                     - 5 -                            ORDER


             {¶17}4) Costs are assumed by the court of claims victims of crime fund.




                                                           _______________________________________
                                                           E. JOEL WESP
                                                           Presiding Commissioner



                                                           _______________________________________
                                                           KARL C. KERSCHNER
                                                           Commissioner



                                                           _______________________________________
                                                           NECOL RUSSELL-WASHINGTON
                                                           Commissioner

ID #I:\VICTIMS\2011\60361\V2011-60361 Hill.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 8-5-11
Jr. Vol. 2279, Pgs. 198-202
Sent to S.C. Reporter 8-15-11